   Case: 1:21-cv-01146 Document #: 1 Filed: 02/26/21 Page 1 of 5 PageID #:1




                     UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION
GAIL MONIUSZKO,                         )
                                        )
          Plaintiff,                    )
                                        )    Civil Action No. 21-cv-01146
                                        )
          v.                            )
                                        )
TRUSTMARK RECOVERY SERVICES, INC.       )
                                        )
                                        )
          Defendant.                    )
                                        )     Jury Demanded

                                       COMPLAINT

       Plaintiff, Gail Moniuszko, brings this action under the Fair Debt Collection

Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”), for a finding that Defendants’ debt

collection actions violated the FDCPA, and to recover damages for Defendants’

violations of the FDCPA, and alleges:

                              JURISDICTION AND VENUE

      1.         This Court has jurisdiction pursuant to § 1692k(d) of the FDCPA, and 28

U.S.C. § 1331.

       2.        Venue is proper in this District because parts of the acts and transactions

occurred here and Defendant transacts substantial business here.

                                        STANDING

       3.        Plaintiff has suffered an injury in fact that is traceable to Defendants’

conduct and that is likely to be redressed by a favorable decision in this matter.
   Case: 1:21-cv-01146 Document #: 1 Filed: 02/26/21 Page 2 of 5 PageID #:2




       4.      Specifically, Plaintiff suffered a concrete injury and harm to her reputation

as a result of Defendant sharing of false information regarding an alleged debt with a

third party. Evans v. Portfolio Recovery Assocs., LLC, 889 F.3d 337, 346 (7th Cir. 2018).

                                             PARTIES

       5.      Plaintiff, Gail Moniuszko (“Plaintiff”), is a resident of the State of Illinois,

from whom Defendant attempted to collect a delinquent consumer debt allegedly owed

for a defaulted Medical-Community Care Network account. Plaintiff is thus a consumer

as that term is defined in 15 U.S.C. § 1692a(3) of the FDCPA.

       6.      Defendant Trustmark Recovery Services Inc. (“Trustmark”) is a Indiana

limited liability company. It is authorized to do business in Illinois. Its registered agent in

Illinois is C T Corporation System, which can be served at 208 SO LaSalle Street, Suite

814, Chicago, Illinois 60604.

       7.      Trustmark is engaged in the business of a collection agency, using the

mails and telephone to collect consumer debts originally owed to others.

       8.      Trustmark is a licensed collection agency in the State of Illinois.

       9.      According to its website, Trustmark’s only business operations are the

collection of charged off consumer debts. See

https://collectionagency.info/directory/indiana-in/munster/trustmark-recovery-services/

(viewed on November 6, 2020).

       10.     Trustmark’s principal purpose is debt collection, and it is therefore it is a

“debt collector” as defined in 15 U.S.C. § 1692a(6) of the FDCPA.
   Case: 1:21-cv-01146 Document #: 1 Filed: 02/26/21 Page 3 of 5 PageID #:3




                                  FACTUAL ALLEGATIONS

       11.     According to Defendant, Plaintiff incurred an alleged debt for goods and

services used for personal family or household purposes, originally for a Medical-

Community Care Network account (“alleged debt”). The alleged debt is thus a “debt” as

that term is defined at § 1692a(6) of the FDCPA.

       12.     Due to her financial circumstances, Plaintiff could not pay any debts and

the alleged debt went into default.

       13.     Trustmark subsequently began collecting on the alleged debt.

       14.     In response to collection attempts by Defendant, Plaintiff consulted with

the attorneys at Community Lawyers Group, Ltd., who, on September 23, 2019, sent a

letter via certified mail to Trustmark indicating that Plaintiff disputed the alleged debt.

(Exhibit A, Dispute Letter).

       15.     Trustmark received Plaintiff’s dispute on September 27, 2019, signed for

by M. Machnikowski.

       16.     Plaintiff’s letter stated, in part, that the amount reported is not accurate.

       17.     A statement that “the amount reported is not accurate” evinces the

intention to dispute the validity of at least a portion of the purported debt. Evans, 889

F.3d at 377. “There is simply no other way to interpret this language.” Id.

       18.     On February 15, 2021, Trustmark communicated credit information

regarding the alleged debt to the TransUnion consumer reporting agency, including a

balance, an account number and the date reported. (Ex. B, Redacted February Credit

Report)
  Case: 1:21-cv-01146 Document #: 1 Filed: 02/26/21 Page 4 of 5 PageID #:4




       19.     Trustmark failed to communicate that Plaintiff’s alleged debt was disputed

when it communicated other information to TransUnion regarding the alleged debt.

       20.     15 U.S.C. § 1692e of the FDCPA provides as follows:

        False or misleading representations

        A debt collector may not use any false, deceptive, or misleading
        representation or means in connection with the collection of any
        debt. Without limiting the general application of the foregoing, the
        following conduct is a violation of this section:

        . . . (8) Communicating or threatening to communicate to any person
        credit information which is known or which should be known to be
        false, including the failure to communicate that a disputed debt is
        disputed. . . .

       21.     Defendant failed to communicate a dispute to the TransUnion credit

reporting agency, in violation of 15 U.S.C. § 1692e(8), when it knew or should have

known about the dispute and communicated other information regarding the alleged debt

to TransUnion.

       22.     Trustmark communicated credit information which it knew or should have

known to be false, in violation of 15 U.S.C § 16923e(8), when it communicated a false

balance to TransUnion and Plaintiff.

              COUNT I- FAIR DEBT COLLECTION PRACTICES ACT

        23.    Plaintiff re-alleges the paragraphs above as if set forth fully in this count.

        24.    Trustmark failed to communicate a dispute to the TransUnion credit

reporting agency, in violation of 15 U.S.C. § 1692e(8), when it knew or should have

known about the dispute and communicated other information regarding the alleged debt

to TransUnion.

       WHEREFORE, Plaintiff respectfully asks this Court enter judgment in Plaintiff’s

favor and against Defendant as follows:
   Case: 1:21-cv-01146 Document #: 1 Filed: 02/26/21 Page 5 of 5 PageID #:5




               A.      Actual damages pursuant to 15 U.S.C. § 1692k(a)(1);

                       Statutory damages pursuant to 15 U.S.C. § 1692k(a)(2);

               B.      Costs and reasonable attorney fees pursuant to 15 U.S.C. §

                       1692k(a)(3); and

               C.      Such other or further relief as the Court deems proper.

                                    JURY DEMAND

Plaintiff demands trial by jury.


                                                     By: s/Michael Wood
                                                        One of Plaintiff’s Attorneys

Michael Wood
Celetha Chatman
Community Lawyers LLC
20 N. Clark Street, Suite 3100
Chicago, IL 60602
Ph: (312) 757-1880
Fx: (312) 265-3227
cchatman@communitylawyersgroup.com
